OPINION
RICHMOND, Judge.
Appellant was convicted of second degree burglary and grand theft with a prior conviction. On appeal he challenges the composition of the jury that convicted him and the manner in which it was selected. We find no reversible error.
The attack on the jury panel is identical to the position rejected in State v. Lujan, 124 Ariz. 365, 604 P.2d 629. It is directed to the underrepresentation of Mexican-Americans on the panel. Appellant’s contention that the use of voter lists demonstrates a systematic exclusion of Mexican-Americans because they do not register to vote is unsupported by evidence establishing a prima facie violation of his right to trial by a jury chosen from a fair cross section of his community. See Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979). No statistics were offered regarding voter registration or any jury lists other than the list drawn for appellant’s trial.
Appellant contends the panel selection was not public, as required by A.R.S. § 21-312, because (1) there was no notice of the drawing of names; (2) the drawing took place in an area behind the counter in the superior court clerk’s office and the public is not allowed behind the counter; and (3) the deputy clerk who drew the names did not call them aloud. The statute requires none of the foregoing, only that the jury commissioner shall “publicly draw” the number of names designated by the presiding judge. The names were publicly drawn.
Affirmed.
HATHAWAY, C. J., and HOWARD, J., concur.